DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Priority
	The current application, filed 06/30/2020, is a continuation in part of 15/656,911, filed 07/21/2017, now abandoned.
                                              Response to Amendment
Amendment received on 02/18/2022 is acknowledged and entered. Claims 1-4 have been canceled. New claims 5-8 have been added. Claims 5-8 are currently pending in the application. 
Claim Rejections - 35 USC § 112
	Claim Rejections under 35 USC 112 have been withdrawn due to the Applicant’s amendment.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014).   Claim 6 is directed to a statutory category, because a series of steps for structuring mortgage-backed securities into tranches satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of pooling mortgage backed securities into groups or tranches. The claim recites:
	
	6.  A method for structuring mortgage-backed securities into tranches per statistical standard deviation of downside pricing variance of assets, comprising:
	a) accessing, by a computing system equipped with a processor and a non-transitory memory, property records of collateral asset data or foreclosed-property historical performance data, wherein the data comprises original asset values and asset final market sale prices, to calculate by a module programmed with a statistical standard deviation calculation function, multiple bounds of standard deviation of percentages of the final market sale prices that fall short of the original asset value of a plurality of the collateral assets or foreclosed property stored as tranche structure guiding rules;
	b) accessing, by the computing system, a database of current market active mortgage data characterized by cover rates or down payment percentage of active mortgages; integrating by the programmed module, the stored tranche structure guiding rules from step (a) wherein the cover rate or down payment percentage of active mortgages are within the bounds of the standard deviation of downside asset pricing variance of the tranche structure guiding rules, populating automatically by the programmed module, active mortgages’ tranche field codes, sorting the active mortgage database per populated tranche field codes, pooling tranches by the programmed modules current market active mortgages per tranche field codes, and displaying tranches of mortgage backed securities per percentage range of down payment or cover rate;
	wherein the structure guiding rules comprise: 1) assigning a risk free tranche field

	wherein the pooling of the tranches ranged between 0.01 and 4.00 standard
deviation of downside asset pricing variances besides risk free, grade AA, investment grade, and speculative tranche;
	wherein the tranche field codes are subject to selected designations per rating systems besides risk free, grade AA, investment grade, and speculative tranche;
	wherein the cover rates of active mortgages comprise percentage of down payment for new loans or percentage of down payment plus principal paid down for loans other than a new loan.

	The limitation of accessing property records of collateral asset data; calculating standard deviation of percentages of the final market sale prices; accessing a database of current market active mortgage data; populating and sorting data into tranches, e.g. a “risk free” tranche, a “grade AA” tranche, an “investment grade” trance, and “speculative tranche”; pooling the sorted tranches, and displaying results, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, mathematical concepts and/or certain methods of organizing human activity but for the recitation of generic computer components (Note: the Examiner’s language (e.g. “accessing property records of collateral asset data”; “calculating standard deviation of percentages of the final market sale prices”; etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) 
	Specifically, regarding calculating standard deviation of percentages of the final market sale prices with a statistical standard deviation calculation function; sorting data into tranches; and pooling the sorted tranches limitations, - the utilizing statistical tools to process the data and to output the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014). Here, the claimed subject matter is directed to the abstract idea of manipulating existing information (e.g., foreclose-property historical performance database) to generate additional information (e.g., change order of individual mortgages per updated tranche field code into pool of tranches). See id.  Further, “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, [are] essentially mental processes within the abstract-idea category.” Elec. Power, 830 F.3d at 1354; see also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146 (Fed. Cir. 2016). “[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012). Furthermore, the Supreme Court has concluded “if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is [patent-ineligible subject matter].” Parker v. Flook, 437 U.S. 584, 595 (1978) (quoting In re Rickman, 563 F.2d 1026, 1030 (CCPA 1977). 
	As per accessing, storing and displaying limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	It is also similar to other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring market-related information presented to a user based on, e.g., user data or historical performance data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing information of financial activity, then displaying the results; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention at another level of abstraction. Also, Credit Acceptance Corp. v. Westlake Services; - System and Method for providing financing; Capital Dynamics v. Cambridge Associates, LLC; - Modeling and benchmarking private equity assets).  All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on 
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes”, “Mathematical Concepts” and “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claims recite an additional elements – using a processor to perform the steps of accessing property records of collateral asset data; calculating standard deviation of percentages of the final market sale prices; accessing a database of current market active mortgage data; populating and sorting data into tranches, e.g. a “risk free” tranche, a “grade AA” tranche, an “investment grade” trance, and “speculative tranche”; pooling the sorted tranches, and displaying results. However, the processor in each step is recited or implied at a high level of generality, i.e., as a generic processor performing a generic computer functions or processing data, including accessing database, receiving data, storing, comparing, combining and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps is merely automates these steps which can be done mentally. Thus, while the additional elements have and execute instructions to perform practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology; their collective functions merely provide conventional computer implementation.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). The recited steps do not control or improve operation of a machine (MPEP 2106.05(a)), do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and do not apply the judicial exception with, or by use a particular machine (MPEP 2106.05(b)), but, instead, require retrieving and processing data.
	As per accessing, storing and displaying data limitations, these recitations amounts to mere data gathering, are insignificant post-solution or extra-solution components and represent nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. The recited steps are now re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The Specification does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
	Similar to Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 6 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, processing and presenting the desired information. Analogous to Power Group, claim 6 does not even require a new source or type of information, or new techniques for analyzing it. The Specification explicitly discloses that a publically accessible historical information is accessed and processed using statistic standard deviations, and does not mention any . Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
Further, the recited functions do not improve the functioning computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer, but, like everyone else, programs her computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and outputting data - see the Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 6 does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data which increased the speed of computer operation.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement accessing property records of collateral asset data; calculating standard deviation of percentages of the final market sale prices; accessing a database of current market active mortgage data; populating and sorting data into tranches, e.g. a “risk free” tranche, a “grade AA” tranche, an “investment grade” trance, and “speculative tranche”; pooling the sorted tranches, and displaying results do not improve the functioning of computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. The conclusion that the claim 6 of the instant invention is not directed to an improvement of an existing technology is bolstered by the Specification teachings that the claimed invention achieves other benefits, such as: “[0039] Currently MBS are stripped or pooled in tranche per prepayment risk. Advantages of pooling assets per principal at risk will broader range of investors with perseverance of capital as main concern. Verifiable database available to investors decompose the risk and increase the transparency for the products. These data available to investors are objective and verifiable; therefore, will enhance confident and liquidity for the secondary MBS market.”
	Thus, the current application’ solution to the problem of broadening the range of investors and increasing the transparency for the products is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 6 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The functions of accessing property records of collateral asset data; calculating standard deviation of percentages of the final market sale prices; accessing a database of current market active mortgage data; populating and sorting data into tranches, e.g. a “risk free” tranche, a “grade AA” tranche, an “investment grade” trance, and “speculative tranche”; pooling the sorted tranches, and displaying results merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps is nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. Again, it is noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim does not add significantly more to the exception. Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “a) accessing, by a computing system equipped with a processor and a non-transitory memory,” recitations, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to 
	Accordingly, claim 6 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101.
Further, although the Examiner takes the steps recited in the independent claim 6 as exemplary, the Examiner points out that limitations recited in dependent claims 7-8 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 7-8 each merely add further details of the abstract steps recited in claim 6 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the sales transaction into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 7-8 are also directed to non-statutory subject matter. 
Because Applicant’s apparatus claim 5 adds nothing of substance to the underlying abstract idea, claim 5 is too patent ineligi-ble under §101.





Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
	Applicant argues that claims at issue integrates the abstract idea into a practical application “because original risk assumed by investor gets even smaller as more principal pay down when time pass. (higher cover rate for downside pricing variances as more principal pay down)”; and because “the claimed limitations improve MBS
tranching system’s processing efficiency and structure transparency”.
	The Examiner respectfully disagrees and maintains that the additional elements – using a processor to perform the steps of accessing property records of collateral asset data; calculating standard deviation of percentages of the final market sale prices; accessing a database of current market active mortgage data; populating and sorting data into tranches, e.g. a “risk free” tranche, a “grade AA” tranche, an “investment grade” trance, and “speculative tranche”; pooling the sorted tranches, and displaying results are recited or implied at a high level of generality, i.e., as a generic processor performing a generic computer functions. This generic processor limitations are nor more than mere instructions to apply the exception using a generic computer component. The claims only manipulate abstract data elements into another form, and  do not set forth improvements to another technological field or the functioning of the computer itself; instead the claims use computer elements as tools in a conventional way to improve the functioning of the abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
As per preemption argument, the Examiner notes that although preemption may be the concern driving the exclusion of abstract ideas from patent-eligible subject matter, preemption is not the test for eligibility. "The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability.  Alice, 134 S. Ct. at 2354 ('We have described the concern that drives this exclusionary principle as one of pre-emption[.]'). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis." Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed.Cir. 2015).  Preemption concerns are, thus, fully addressed and rendered moot where a claim is determined to disclose patent ineligible subject matter under the two-part framework described in Mayo and Alice.  Although "preemption may signal patent ineligible matter, the absence of complete preemption does not demonstrate patent eligibility." Id. 
	Applicant further argues that similar to Decision in Ex Parte Smith, where the Board pointed to claim limitations describing functions that, when executed collectively, improve how the system operates (e.g., delaying automatic execution and/or allocating 
	Regarding Ex Parte Smith Decision argument, the Examiner respectfully notes that, in the decision, the Board concluded that the “additional elements limit the conventional practice of automatically executing matching market orders by reciting a specific timing mechanism in which the execution of a matching order is delayed for a specific period of time.  The PTAB found that the Specification provided further context to conclude that the use of the claimed timing mechanisms and the associated temporary restraints on execution of trades provided a specific technological improvement over prior derivatives trading systems.”
	Contrary to the Decision, the claims at issue do not provide any “specific timing mechanism” which can improve existing automated trading arrangement by delaying trading action for a specific period of time, and do not recite any technological improvement (Please see discussion above). The current claims merely require accessing data, manipulating said data to form pooled tranches, and outputting said data. Therefore, the Decision in Ex Parte Smith is not relevant to the current application.
	As per Applicant argument that a notice of Allowance was received in patent applications 15/962933 and 15/146345, describing similar subject matter, the Examiner respectfully notes that there is no principle of estoppel which is applicable to statutory rejections made by patent examiners of the USPTO. The decision making of the same, or a previous patent examiner is never permanently binding on any patent examiner and does not estop the application of any statutory rejection which can be made by a patent examiner.
Conclusion

	The prior art search has been conducted. References considered pertinent to the claimed subject matter are listed in PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/28/2020